Name: Council Decision 2010/88/CFSP/JHA of 30 November 2009 on the signing, on behalf of the European Union, of the Agreement between the European Union and Japan on mutual legal assistance in criminal matters
 Type: Decision
 Subject Matter: European construction;  international affairs;  justice;  cooperation policy;  Asia and Oceania
 Date Published: 2010-02-12

 12.2.2010 EN Official Journal of the European Union L 39/19 COUNCIL DECISION 2010/88/CFSP/JHA of 30 November 2009 on the signing, on behalf of the European Union, of the Agreement between the European Union and Japan on mutual legal assistance in criminal matters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 24 and 38 thereof, Whereas: (1) On 26-27 February 2009 the Council decided to authorise the Presidency, assisted by the Commission, to open negotiations for an Agreement between the European Union and Japan on mutual legal assistance in criminal matters. Those negotiations have been successful and an Agreement has been drawn up. (2) In the absence of bilateral mutual legal assistance treaties between the Member States and Japan, the European Union seeks to establish more effective cooperation between its Member States and Japan in the area of mutual legal assistance in criminal matters. (3) The Agreement should be signed, subject to its conclusion at a later date, HAS DECIDED AS FOLLOWS: Article 1 The signing of the Agreement between the European Union and Japan on mutual legal assistance in criminal matters is hereby approved on behalf of the European Union, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the European Union, subject to its conclusion. Done at Brussels, 30 November 2009. For the Council The President B. ASK